DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's amendments are sufficient to overcome the prior grounds of rejection. New grounds respectfully follow.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1************ are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0090555 (Boone) in view of US 2011/0284292 (Gibb), in further view of CA 2,771,036 (Moran), a copy of which has been included with this action. The independent claims will be addressed first so that similar dependent claims may be addressed together.

Independent claim 1: Boone discloses a drilling rig control system (title & abstract), the system comprising:
a controller ("controller 190" - fig 1 & ¶ 45; "controller 325" - fig 3, implemented as a computer system 1100 - fig 11 & ¶s 413 & 413) having a processor ("microprocessor 1102" - fig 11) and a memory ("system memory 1110" as is conventional for modern computer systems), wherein the memory comprises instructions executable by the processor (conventional modern computer system - ¶ 414), and wherein the controller is coupled to a control system for a drilling rig (315 & 320, fig 3; 420 in fig 4A etc; system 1100 is for implementing the invention - ¶ 413) having a drill bit that rotates ("drill bit 175" - fig 1) and a database comprising a well plan ("a control system that receives an input comprising a planned drilling path" - abstract. The "plan" must be stored in some form of memory or "database") for drilling a wellbore by the drilling rig, and wherein the instructions comprise instructions for:
receiving, by the controller, at least one limit ("The user inputs 410 include a quill torque positive limit 410a, a quill torque negative limit 410b, a quill speed positive limit 410c, a quill speed negative limit 410d, a quill oscillation positive limit 410e, a quill oscillation negative limit 410f, a quill oscillation neutral point input 410g, and a toolface orientation input 410h." - ¶ 75) for a control parameter of the drilling rig (ibid) for a first portion of the wellbore (The portion currently being drilled. As multiple portions are now claimed, the "first portion" is drawn to the initial vertical portion of the wellbore - fig 1), wherein the wellbore comprises a plurality of portions (vertical portion, steering / deviation / kickoff portion, and the horizontal portion: fig 1 & ¶ 2), wherein the control parameter comprises at least one of a weight on bit (¶ 93), a mud flow rate (¶s 265, 267, & 342), and a toolface orientation ("a toolface orientation input 410h" - ¶ 75);
receiving, by the controller, drilling operation information (430a-430f, fig 4A; 690, fig 6B) from one or more sensors (ibid), wherein the drilling operation information comprises weight on bit (¶ 42; "WOB sensor 170d integral to the BHA 170 and configured to detect WOB" - ¶ 49; 696c, fig 6B; figs 6C & 6D) and rotation speed of the drill bit (696b, fig 6B; 622-634, fig 6C; 664-688 - fig 6D; "These dynamic MSE parameters include the weight on bit (WOB), the drill bit rotational speed (RPM)" - ¶ 140; "a bit speed sensor 696b that is configured for detecting a value or range of the rotational speed of the drill bit within the wellbore (e.g., RPM)," - ¶ 158)  during a drilling operation (¶ 158 describes use during drilling);
determining, by the controller, responsive to the drilling operation information and the at least one limit for the control parameter, if the drilling operation violates the at least one limit ("if the actual speed of the quill exceeds the quill speed positive limit, then the quill drive control signal may direct the quill drive 440 to reduce the speed at which the quill is being driven" - ¶ 80; ¶s 80, 81, 93; "if the actual WOB is outside the WOB input range, then the drawworks drive control signal may direct the drawworks drive 450 to feed cable in or out an amount necessary to restore the actual WOB to within the WOB input range" - ¶ 93; toolface orientation: ¶ 85); and
when the controller determines that the drilling operation violates the at least one limit, sending, by the controller, a control signal to adjust the drilling operation to bring the drilling operation within the control limit therefor ("[Referring] to FIGS. 1 and 6A, collectively, execution of step 608 may include increasing or decreasing WOB, RPM, and/or TOR by transmitting a control signal from the controller 190 to the top drive 140 and/or the draw works 130 to change RPM, TOR, and/or WOB" - ¶ 151; also as cited above, all measured parameters which fall outside their limits / thresholds are adjusted to bring them back into alignment).
Boone does not expressly teach that a value for at least one control parameter varies between the plurality of portions. That said, the changing of a value / setpoint / target for toolface orientation would appear to be inherent for steering a highly deviated wellbore. In other words, to steer from the initial vertical portion to the extended horizontal portion through a dogleg (fig 1) would appear to necessarily change which way the toolface is pointed - i.e. "toolface orientation" - otherwise the drilling direction does not change. This is supported by Boone, which teaches that changing the toolface orientation causes the direction of drilling to change (¶ 3 and as cited above). That said, Boone only explicitly teaches steering through a horizontal component (¶ 422).
Gibb discloses entering a specific target toolface angle "appropriate [for] drilling a section of the wellbore" (¶ 39) and likewise discloses a wellbore with a vertical portion, or horizontal portion, and a steering / dogleg bend between them (fig 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a specific toolface orientations to drill different sections of the wellbore as taught by Gibb in the invention taught by Boone. As discussed above, this appears to be inherent to deviated drilling and steering control of directional wellbores, as supported by both references. However Boone does not explicitly teach a specific toolface orientation for a specific portion of the wellbore. This is taught as known by Gibb.
The combination does not teaches defining, by a controller, a selection of at least one piece of equipment for the first portion of the wellbore based at least in part on the control parameter, wherein the selection is from a plurality of equipment comprising at least one of a drill bit and a bottom hole assembly.
However Moran discloses a method of assessing the performance of a drill bit configuration (abstract) with a controller (fig 4) that receives during drilling (abstract; ¶ 43 & 45) at least one control parameter comprising weight on bit (¶s 51, 57), mud flow rate (¶ 51, 76), and a toolface orientation;
defining, by the controller, a selection of at least one piece of equipment for the first portion of the wellbore (¶s 33, 53-59, 61, 62, 66, 71-74, 133, 135, 155, fig 5) based at least in part on the control parameter (¶s 53, 57, 59, 60, 62, 127, 133, 155), wherein the selection is from a plurality of equipment comprising at least one of a drill bit (¶s 53-56, 66, 71, 133) and a bottom hole assembly (ibid). In other words, Moran discloses the selection of BHA and bit design (¶ 53 - "This study may identify a preferred BHA and a drill bit selection for a given well path, wellbore geometry, drilling conditions, etc" ; ¶ 66) based off expected and measured drilling / control parameters (ibid and as cited above).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the method taught by Moran to "identify a preferred BHA and drill bit selection for a given well path, wellbore geometry, drilling conditions, etc" (¶ 53) in the method taught by Boone. This well help ensure that the tools used for any given section of the wellbore are the most appropriate possible, which will increase drilling efficiently and reduce operating costs.

Independent claim 8: Boone teaches a method for controlling drilling (title & abstract) of a surface steerable drilling rig (directional drilling controlled from the surface: fig 1) to drill a wellbore, comprising:
receiving, at a control system operably coupled to a drilling rig ("controller 190" - fig 1 & ¶ 45; "controller 325" - fig 3, implemented as a computer system 1100 - fig 11 & ¶s 413 & 413) having a drill bit that rotates ("drill bit 175" - fig 1) and having a user interface ("user interface 305" - ¶ 60; "user interface 692" - ¶ 153; "user input" is discussed throughout the spec), a limit for a control parameter of the rig ("The user inputs 410 include a quill torque positive limit 410a, a quill torque negative limit 410b, a quill speed positive limit 410c, a quill speed negative limit 410d, a quill oscillation positive limit 410e, a quill oscillation negative limit 410f, a quill oscillation neutral point input 410g, and a toolface orientation input 410h." - ¶ 75) for a first portion of the wellbore (The portion currently being drilled. As multiple portions are now claimed, the "first portion" is drawn to the initial vertical portion of the wellbore - fig 1), wherein the wellbore comprises a plurality of portions (vertical portion, steering / deviation / kickoff portion, and the horizontal portion), wherein the control parameter comprises at least one of a weight on bit (¶ 93), a mud flow rate (¶s 265, 267, & 342), and a toolface orientation ("a toolface orientation input 410h" - ¶ 75);
selecting at least one piece of equipment for the first portion of the wellbore (inherent to the equipment chosen to drill the wellbore: fig 1; The control system selects various pieces of equipment for sensor interrogation: ¶ 52);
providing, to the drilling rig, a first control signal (The original control signals that are adjusted in response to measurements: "if the actual speed of the quill exceeds the quill speed positive limit, then the quill drive control signal may direct the quill drive 440 to reduce the speed at which the quill is being driven" - ¶ 80; ¶s 80, 81, 93; "if the actual WOB is outside the WOB input range, then the drawworks drive control signal may direct the drawworks drive 450 to feed cable in or out an amount necessary to restore the actual WOB to within the WOB input range" - ¶ 93) based at least in part on a drilling plan ("a control system that receives an input comprising a planned drilling path" - abstract);
receiving, at the control system and from the drilling rig, drilling operation information of the drilling rig (430a-430f, fig 4A; 690, fig 6B) wherein the drilling operation information comprises weight on bit (¶ 42; "WOB sensor 170d integral to the BHA 170 and configured to detect WOB" - ¶ 49; 696c, fig 6B; figs 6C & 6D) and rotation speed of the drill bit (696b, fig 6B; 622-634, fig 6C; 664-688 - fig 6D; "These dynamic MSE parameters include the weight on bit (WOB), the drill bit rotational speed (RPM)" - ¶ 140; "a bit speed sensor 696b that is configured for detecting a value or range of the rotational speed of the drill bit within the wellbore (e.g., RPM)," - ¶ 158);
determining when the drilling operation information is outside of the limit for the control parameter ("if the actual speed of the quill exceeds the quill speed positive limit, then the quill drive control signal may direct the quill drive 440 to reduce the speed at which the quill is being driven" - ¶ 80; ¶s 80, 81, 93; "if the actual WOB is outside the WOB input range, then the drawworks drive control signal may direct the drawworks drive 450 to feed cable in or out an amount necessary to restore the actual WOB to within the WOB input range" - ¶ 93) 
generating, in response to the drilling operation information being outside of the limit for the control parameter, a second control signal to the drilling rig to bring the drilling operation back within the limit for the control parameter (ibid); and
providing, to the drilling rig, the second control signal (ibid).
Boone does not expressly teach that a value for at least one control parameter varies between the plurality of portions. That said, the changing of a value / setpoint / target for toolface orientation would appear to be inherent for steering a highly deviated wellbore. In other words, to steer from the initial vertical portion to the extended horizontal portion through a dogleg (fig 1) would appear to necessarily change which way the toolface is pointed; i.e. "toolface orientation". This is supported by Boone, which teaches that changing the toolface orientation causes the direction of drilling to change (¶ 3 and as cited above). That said, Boone only explicitly teaches steering through a horizontal component (¶ 422).
Gibb discloses entering a specific target toolface angle "appropriate [for] drilling a section of the wellbore" (¶ 39) and likewise discloses a wellbore with a vertical portion, or horizontal portion, and a steering / dogleg bend between them (fig 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a specific toolface orientations to drill different sections of the wellbore as taught by Gibb in the invention taught by Boone. As discussed above, this appears to be inherent to deviated drilling and steering control of directional wellbores, as supported by both references. However Boone does not explicitly teach a specific toolface orientation for a specific portion of the wellbore. This is taught as known by Gibb.
The combination does not teaches defining, by a controller, a selection of at least one piece of equipment for the first portion of the wellbore based at least in part on the control parameter, wherein the selection is from a plurality of equipment comprising at least one of a drill bit and a bottom hole assembly.
However Moran discloses a method of assessing the performance of a drill bit configuration (abstract) with a controller (fig 4) that receives during drilling (abstract; ¶ 43 & 45) at least one control parameter comprising weight on bit (¶s 51, 57), mud flow rate (¶ 51, 76), and a toolface orientation;
defining, by the controller, a selection of at least one piece of equipment for the first portion of the wellbore (¶s 33, 53-59, 61, 62, 66, 71-74, 133, 135, 155, fig 5) based at least in part on the control parameter (¶s 53, 57, 59, 60, 62, 127, 133, 155), wherein the selection is from a plurality of equipment comprising at least one of a drill bit (¶s 53-56, 66, 71, 133) and a bottom hole assembly (ibid). In other words, Moran discloses the selection of BHA and bit design (¶ 53 - "This study may identify a preferred BHA and a drill bit selection for a given well path, wellbore geometry, drilling conditions, etc" ; ¶ 66) based off expected and measured drilling / control parameters (ibid and as cited above).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the method taught by Moran to "identify a preferred BHA and drill bit selection for a given well path, wellbore geometry, drilling conditions, etc" (¶ 53) in the method taught by Boone. This well help ensure that the tools used for any given section of the wellbore are the most appropriate possible, which will increase drilling efficiently and reduce operating costs.
 
Independent claim 15 is an apparatus claim that is commensurate with the other independent claims, and is similarly rejected as described for claims 1 & 8 above and respectfully not repeated gain here.

Dependent claims 2, 5-7, 9, 12-14, 16, 19, & 20: Boone further discloses
Claims 2, 9, & 16: the well plan comprises build curve data (a planned path that describes the wellbore drilling in 3-dimensions to a specific target location with bit steering would appear to inherently require "build curve data" - ¶s 7, 8, 12, 117, 122; "The new planned path might show measured depth ("MD"), inclination, azimuth, North-South and East-West, toolface, and dogleg severity ("DLS") or curvature, at regular station intervals of about 100 feet or 30 meters, for example." - ¶ 121), projected azimuth and inclination (ibid; a 3-dimensional path to describe a bit drilling a wellbore would appear to inherently require azimuth and inclination of that bit. Further, determination of deviation from the path, and the correction thereof, likewise requires azimuth and inclination. In other words, "build curve data" and "projected azimuth and inclination" appear to be inherently necessary to steer a drill bit in 3-dimensions and to reach a desired target; See also ¶s 4, 42, 82, & 121), and target paths (¶ 122; first and second 3D cured section paths divided by a straight section).

Claims 5, 12, & 19: the drilling operation information comprises at least one of rig sensor data (430, fig 4A), hole depth (¶s 4 & 11), bit depth (430i, fig 4A), toolface (430f, fig 4A & ¶ 42), inclination (¶ 42), azimuth (¶ 42), true vertical depth (804m, fig 8A), gamma count, standpipe pressure (¶ 66), mud flow rate, rotation rate, bit speed, rate of penetration, and weight on bit (¶ 42).

Claims 6, 13, & 20: the control system further comprise a user input ("The user inputs 410 include a quill torque positive limit 410a, a quill torque negative limit 410b, a quill speed positive limit 410c, a quill speed negative limit 410d, a quill oscillation positive limit 410e, a quill oscillation negative limit 410f, a quill oscillation neutral point input 410g, and a toolface orientation input 410h." - ¶ 75), wherein the user input is adapted to receive a value for the at least one limit for the control parameter (ibid).

Claims 7 & 14: the control system further comprises a display ("display 335" - ¶ 63; "display 472" - fig 4C & ¶ 106) and a user input device (¶ 75), wherein the display is adapted to display the drilling operation information while the drilling rig is drilling the wellbore (¶s 136, 156, 386, 409) and user provided control parameter input via the user input device (¶s 363, 409) [to] enable adjustment of drilling while the drilling rig is drilling the wellbore (¶s 386, 396, 409).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676